Citation Nr: 0112837	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left hand with scar, dislocation of the thumb, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

This appeal stems from a December 1998 rating decision that 
confirmed and continued a 20 percent evaluation for 
degenerative arthritis of the left hand with scar, 
dislocation of the thumb.  This disability is evaluated by 
analogy under the criteria for rating ankylosis of the thumb, 
38 C.F.R. § 4.71a; Diagnostic Code 5299-5244 (2000).  The 
appellant is currently in receipt of the maximum schedular 
criteria for unfavorable ankylosis of the thumb of the minor 
hand.  

During testimony before the undersigned, the appellant 
contended that a separate evaluation for a tender and painful 
scar is warranted.  Residuals of surgery can also be rated to 
include a Diagnostic Code related to the post-surgical scar 
if applicable.  Superficial scars that are tender and painful 
on objective demonstration are assigned a separate 10 percent 
evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7804 (2000).  
Our review of the claims folder revealed that the RO had not 
furnished the appellant with the rating criteria for the 
evaluation of such scars.  Furthermore, the VA examinations 
as well as the VA Medical Center evidence of record revealed 
only notations that the joint was painful to palpation.  The 
scar has been noted to be well healed, but no examiner has 
commented on whether the scar itself is tender or painful on 
objective demonstration.  The Board cannot proceed with a 
determination of the issue on appeal until this evidentiary 
defect is corrected.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule a VA 
examination.  The examiner should comment 
on whether the post-surgical left thumb 
scar is tender or painful on objective 
demonstration.

2.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



